Per Curiam.
The verdict was against the weight of the evidence on the question of plaintiff’s control over her car. It was error to exclude the testimony offered by defendant to the effect that the driver of plaintiff’s car was intoxicated at the time of the collision. A witness who has seen a person and is able to describe his actions, words and conduct, may express an opinion as to whether that person was or was not intoxicated. (Felska v. New York Central R. R. Co., 152 N. Y. 339.)
Judgment reversed and new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur; present, Callahan, Frankenthaler and ShienTAG, JJc